Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5, 7, and 9-22 are pending as of the response and amendments filed on 3/3/22. Claims 6 and 8 have been canceled. 
The rejection of claim 22 under 35 USC 112(b) is withdrawn in view of the amendments.
The 103 rejections over Bradner; and over Lau in view of Bradner are withdrawn in view of the amendments.
Claims 1-5, 7, and 9-22 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: while some of the compounds of the instantly claimed methods are taught in a chemical library, there is no teaching or suggestion to treat inflammatory bowel disease, or modulate CARD9 in a subject comprising administering to the subject the compounds administered in the instant claims. Yan, WO 2014055634, publ. 4/10/2014 (cited in the IDS), represents the closest prior art. Yan teaches several compounds of formula (I) having Y is NR2, R2=phenyl, R5=COOH, R6=H, and R1=substituted alkyl and aryl within a library of thousands of other compounds were screened for inhibitory activity towards JARID1A or JARID1B demethylase, but doesn’t teach or suggest treating an inflammatory bowel disease, or to modulate CARD9; Yan additionally doesn’t . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-5, 7, and 9-22 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627